Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a welded structure of a tubular member, classified in B23K26/21.
II. Claim 6, drawn to bending device that holds wires, classified in A61B34/71.

Invention I and Invention II are directed to related welded structures. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design that have mutually exclusive features to each other. Invention I requires “a portion of each of the welded portions is located on an outside of a projection region obtained by projecting the second tubular member onto an outer surface of the first tubular member” which is not required by Invention II. Invention II requires “a wire holder made of metal and connected to the bending unit, an operation wire for bending the bending unit being inserted into the wire holder” which is not required by Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
 the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Spinelli (#39533) on 5/17/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claims 1-5, Claim 1 recites the limitation “wherein a portion of each of the welded portions is located on an outside of a projection region obtained by projecting the second tubular member onto an outer surface of the first tubular member”. In particular, it is not really clear what “a projection region” is. In other words, what defines a projection region? The projection region appears to be a region of space, but the metes and boundaries of this region are never defined in the claim. While the claim further discloses this projection region as being “obtained by projecting the second tubular member onto an outer surface of the first tubular member” this still doesn’t cure the deficiency of what the boundaries are (i.e. what defines the space). Although applicant’s disclosure provides examples of a projection region such as Figure 5 (element E27 is the projection region) which shows the centers of a welded portion as being the corners of square defining this region, this is only an example, not a definition. Is the projection region the space between welded portions, the region of space encompassing the welded portions, or something else? The projection region’s boundaries are open for multiple interpretations. For this examination, the interpretation taken is that the space between welded portions that welds both the first and second tubular members is a projection region. Regardless if this is correct interpretation or not, “a projection region obtained by projecting the second tubular member onto an outer surface of the first tubular member” needs to be clarified in the claims so that it is clear what the metes and boundaries are. Claims 2-5 are also rejected based on dependency to claim 1.
In addition, for claims 3-4, claim 3 recites the limitation “wherein in a section parallel to a plane including a first central axis of the first tubular member and a second central axis of the second tubular member, an angle between a tangent line of the welded portion at an intersection point and a straight line is an obtuse angle”. What part is section referring to? Is it referring to the welded structure, the welded portions, the projection region or something else? For this examination a section is understood to be referring to a section of the welded structure. Claim 4 is rejected by dependency on claim 3. Regardless, if this is the intended interpretation or not, the claims need to make this limitation clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al (WO-2013131187) hereafter known as Hoffer in view of Si et al (US 20160121422) hereafter known as Si.

Regarding claim 1:
A welded structure of a tubular member in which a second tubular member is welded to an inner circumference of a first tubular member made of metal, the second tubular member being made of metal and having an outer diameter smaller than an inner diameter of the first tubular member [see Figs. 4A-4B elements 14B1 (first tubular member) and 14B2 (second tubular member) and all of para 73 in particular see “Tubes 14A1, 14A2 may be welded or affixed in another suitable manner together” and “Tubes 14A1 , 14A2 may be made of stainless steel” and “tubes 14B1, 14B2 that are coupled together in a concentric fashion”,] the welded structure comprising:
a plurality of welded portions at which a portion of the first tubular member and a portion of the second tubular member are melted and solidified, and the first tubular member and the second tubular member are bonded to each other and wherein a portion of each of the welded portions is located on an outside of a projection region obtained by projecting the second tubular member onto an outer surface of the first tubular member [see para 73… “Tubes 14A1, 14A2 may be welded or affixed in another suitable manner together at certain spaced apart points or continuously along their length”. The space between the edges of the welded points (i.e. welded portions) is the projection region]
However, while Hoffer discloses a plurality of welded portions, Hoffer is silent as to the details of welded portions. Thus, Hoffer fails to disclose: “a surface melted and solidified from an inner circumferential surface side of the first tubular member toward an end surface of the second tubular member forms a smoothly-continuous curved surface”.
Si discloses “a surface melted and solidified from an inner circumferential surface side of the first tubular member toward an end surface of the second tubular member forms a smoothly-continuous curved surface” directed to the analogous art of two welded tubular members [see Figs. 2a, 2b, and 3a. show a first metal tube (element 1) and second metal tube (element 2) with the two being welded to form a welded portion that has smoothly-continuous curved surface (element 3)].
Since Hoffer is silent as to the exact details of the welded portions and Si discloses creating welded portions with “a surface melted and solidified from an inner circumferential surface side of the first tubular member toward an end surface of the second tubular member forms a smoothly-continuous curved surface” as a known way to weld two tubes together, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hoffer by creating welded portions similarly to that disclosed by Si.

Regarding claim 5, as discussed in rejection to claim 1 above the projection region is the space between the edges of the welded portions. Melted traces are located in the center of welds. Since the center is outside the projection region as the projection region is defined by the edges of projection as discussed above in claim 1, this limitation is recited by Hoffer in view of Si.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer in view of Si as applied to claim 1 above, and further in view of Ostrovsky et al (WO-2005048862 shows up as McIntyre on listed references) hereafter known as Ostrovsky.
Hoffer in view of Si discloses the invention substantially as claimed including all the limitations of claim 1. However, Hoffer in view of Si is silent as to two tubular members are welded and fails to recite “welded portion has a spot shape on the outer surface of the first tubular member”
Ostrovsky discloses spot welding (i.e. a form of welding which leaves a spot shape on the outer surface of the first tubular member) is a known way to weld two concentric tubular structures together [see Fig. 16 elements 610 and 614 and para 80… “while the cylindrical portion 614 of the distal array 604 is coupled to the mandrill 610 by, for example, spot or laser welding.”] in the analogous art of surgical ablation devices [see abstract…. “A tissue ablation device comprises first and second electrodes of opposite polarities”]
	Since Hoffer in view of Si is silent as to how the two tubular members are welded and Ostrovsky discloses that spot welding is a known way to weld two concentric tubular members together in the field of surgical ablation, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hoffer by spot welding the first and second tubular members (i.e. welding such that a spot shape is left on the outer surface of the first tubular member) as this is known way to weld the tubular members together. 

Potentially Allowable Subject Matter
No prior art was found to recite claims 3-4. However, these claims were rejected under 35 USC 112(b). Thus, claims 3-4 could potentially be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, allowability is highly dependent on the examiner’s interpretations made for these rejections and applicant’s response to these rejections will need to be considered before these claims can be assessed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792            

/AHMED M FARAH/Primary Examiner, Art Unit 3792